Citation Nr: 1720886	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  14-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension (survivor's pension).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to December 1945.  He died in April 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Department of Veterans Affairs (VA), Pension Management Center (PMC) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant's income exceeds the maximum amount allowed to be entitled to nonservice-connected death (survivors) pension.


CONCLUSION OF LAW

The criteria for death (survivors) pension have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3 (b)(3), 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The claim is based on the Veteran's uncontroverted service and the appellant's financial status.  The Board acknowledges that it appears that some documents may be missing from the electronic claims file; the claims file does not include a list of annual medical expenses and $4,000 annual retirement income noted in the October 2013 PMC decisional letter and in the January 2014 Statement of the Case.  However, the Board finds that a remand for further development is not warranted.  The appellant has not contested the PMC's findings as to income and expenses.  In her January 2014 VA Form 9, the appellant did not dispute the amount of her income; rather, she stated that the Veteran had been receiving disability benefits and she was "was under the impression this would continue" after his death.  Moreover, even if the Board does not include the retirement income of $4,000 and includes the expenses noted by the PMC, the Board finds, as discussed below, that the appellant still exceeds the allowable income.  Importantly, in March 2016, the PMC requested the appellant to complete and return a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) and a VA Form 21P-8416 (Medical Expense Report); however, she did not do so.  Finally, the Board notes that a January 2016 VA Form 27-0820 (Report of General Information) reflects that the PMC attempted to speak to the appellant with regard to her wishes for filing a claim; however, according the report, she refused to answer any questions.

Based on the foregoing, the Board finds that it has no further duty to assist the appellant.

Legal Criteria

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death. See 38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant. 38 C.F.R. § 3.272 (h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid. 38 C.F.R. § 3.272 (h). Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272 (g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273 (a).  

Analysis

The Veteran, who served for more than two years during a period of war, had the requisite service for death pension benefits; however, the appellant does not meet the specific income requirement.  Thus, she is not entitled to death pension benefits. 

The appellant's July 2013 application for benefits is not associated with the claim file.  However, her October 2010 application for benefits reflects that she does not have any dependents, and that her monthly income was $1,408 in Social Security Administration (SSA) benefits; she stated that her expected income for the 12 month period following the Veteran's death would be $16,896, which equals her stated SSA benefits for 12 months. 

An SSA injury record reflects that the appellant received $1,408.  It was also noted that her monthly benefit credited was $1,504.50 in January 2010 and January 2011.  A subsequent SSA inquiry record reflects that the appellant received $1,481.00.  It was also noted that she had monthly benefit credited of $1,505.40 in January 2009, $1,505.50 in December 2009, $1,504.50 in January 2010, $1,504.50 in January 2011, $1,559.90 in December 2011, $1,558.90 in December 2011, $1,584.90 in December 2012, and $1,585.90 in January 2013.  The monthly benefit credited is the amount before the SMI premium amount of $104.90 was deducted.

The income limit for a widow with no dependents was $8,485 effective December 1, 2013 and has increased progressively to a limit of $8,656 for 2017.  The appellant's income from SSA has been approximately twice the allowable income.  Even deducting the medical expenses noted by the PMC, the appellant still exceeds the maximum allowable income.  Thus, she is precluded from receiving death pension benefits. 

Although sympathetic to the appellant's situation, the Board finds that death (survivors) pension is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   




ORDER

Entitlement to death pension (survivor's pension) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


